Citation Nr: 0025751	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a June 1998 rating action in 
which service connection for PTSD was awarded, and the 
veteran was assigned a 10 percent disability rating, 
effective from September 1997.  A notice of disagreement with 
the assigned evaluation was received in July 1998.  In August 
1998, the RO increased the evaluation of the veteran's PTSD 
to 30 percent, effective from September 1997, and a statement 
of the case was issued.  The veteran's appeal was perfected 
in May 1999, upon the receipt at the RO of a VA Form 9, 
(Appeal to Board of Veterans' Appeals).  Thereafter, the case 
was forwarded to the Board in Washington, DC.  


REMAND

As an initial matter, the Board observes that, when a veteran 
seeks to establish a rating in excess of that which is 
currently assigned, his assertion that the disability at 
issue has worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The veteran in this case has asserted that the service-
connected PTSD at issue is more disabling than currently 
evaluated by the RO.  He has, therefore, stated a claim which 
is well grounded, thereby triggering the duty to assist in 
its development.  

In this regard, it must be observed that, in a statement 
received from the veteran's wife in July 1998, as well as in 
a statement from the veteran received in July 1999, it was 
suggested that the veteran was receiving outpatient treatment 
for PTSD, the records of which have not been associated with 
the claims file.  Indeed, in a statement from the veteran's 
representative dated in July 1999, a reference was made to 
this treatment, and it was requested that the records of the 
veteran's treatment since his 1998 VA psychiatric examination 
be obtained and considered in the context of the veteran's 
current claim.  As mentioned previously, however, the 
evidence does not reflect that any attempt has been made to 
secure those documents.  Given the obvious relevance of 
current treatment records relating to the disability at 
issue, an attempt to obtain the records to which the veteran, 
his wife, and his representative have referred should be made 
before a final determination is entered in this case.   

In addition to the foregoing, the Board observes that, when 
the veteran was examined for VA purposes in 1998, the 
examining physician recorded that the results of one test 
which was performed revealed findings that were 
"asymptomatic for depression."  Two other tests resulted in 
findings that were considered inconsistent with PTSD.  
Nevertheless, the veteran was diagnosed to have PTSD, 
although the examiner also commented that the veteran's 
results "look[ed] more like a bipolar disorder than anything 
else, based on his MMPI."  Given the uncertainty expressed 
in this report regarding the veteran's correct psychiatric 
diagnosis, another examination of the veteran would be useful 
to ensure that all of the psychiatric diagnoses applicable to 
the veteran are identified, and to understand which 
psychiatric symptoms may be attributed to the service-
connected PTSD. 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should contact the veteran in writing, 
and ask him to identify those places at which he 
has received treatment for PTSD since September 
1997.  After securing any appropriate authorization 
from the veteran, the RO should attempt to obtain, 
and associate with the claims file, copies of any 
records of the treatment the veteran identifies 
that are not already part of the record.  In 
particular, the RO should ensure that copies of all 
the records of the veteran's psychiatric treatment 
at VA facilities in the Syracuse, New York, area 
since 1997, are associated with the claims file.  

2.  After the preceding development has been 
accomplished, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
determine any and all psychiatric diagnoses 
applicable to the veteran and to identify all 
disabling symptomatology attributable to the 
service-connected PTSD.  Before evaluating the 
veteran, the examiner must review the claims 
folder, including this Remand.  In the course of 
the examination, all tests and psychological 
studies, as deemed indicated by the examiner, 
should be conducted.  Furthermore, the examiner 
should assign a numerical code on the Global 
Assessment of Functioning Scale (GAF Scale), 
provided in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), and indicate the 
extent to which any non-service-connected mental or 
other conditions enter into the GAF score.  The 
examination report should also reflect review of 
all pertinent material in the claims folder, and 
include the complete rationale for all opinions 
expressed.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

4.  Thereafter, the RO should enter its 
determination regarding the veteran's claim for an 
increased rating for PTSD.  In doing so, the RO 
should bear in mind the holding in Fenderson v. 
West, 12 Vet. App. 119 (1999), where, in the 
context of an initial rating following an original 
claim, separate ratings can be assigned for 
separate periods of time based on the facts found 
-- "staged" ratings.  In any case, if the 
decision reached by the RO is adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case and 
given the opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.  

Although no further action by the veteran is required until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).



